                     United States District Court
                       District of Massachusetts

                                )
Malden Transportation, Inc., et )
al.,                            )
                                )       Civil Action No.
          Plaintiffs,           )       16-12538-NMG
                                )
          v.                    )       consolidated with:
                                )       16-12651-NMG
Uber Technologies, Inc. and     )       17-10142-NMG
Rasier, LLC,                    )       17-10180-NMG
                                )       17-10316-NMG
          Defendants.           )       17-10598-NMG
                                )       17-10586-NMG
                                )


                          MEMORANDUM & ORDER


GORTON, J.

       This case involves a suit by taxi medallion holders (“the

Anoush plaintiffs” or “plaintiffs”) in the Greater Boston area

who allege that Uber Technologies, Inc. and Raiser, LLC

(collectively “Uber” or “defendants”) competed unlawfully and

unfairly in the on-demand, ride-hail ground transportation

market in and around Boston, Massachusetts.

I.     Background

     A. Regulatory Background

       The City of Boston has traditionally regulated taxis under

a set of municipal rules, ordinances and regulations (“Taxi

Rules”), for which the Police Commissioner has the exclusive

authority to regulate hackney carriages and hackney stands.    In

                                - 1 -
2008, the Boston Police Department (“BPD”) issued the Hackney

Carriage Rules and Flat Rate Handbook (“Rule 403”), which

regulates hackney carriage fares, medallions and hackney

licenses, among other things.   Rule 403 also incorporates a

previously promulgated Vehicle for Hire Ordinance (“the Boston

Ordinance”), which provides in relevant part:

     no person, firm, or corporation driving or having charge of
     a taxicab or other private vehicle shall offer the vehicle
     for hire for the purposes of transporting, soliciting
     and/or picking up a passenger or passengers unless said
     person is licensed as a hackney driver and said vehicle is
     licensed as a hackney carriage by the Police Commissioner.

City of Boston Code 16-15.05: Vehicle for Hire Ordinance; see

also Appendix I to Rule 403.    The Hackney Department of the BPD

is largely charged with implementing these Taxi Rules.

  B. Factual Background

     In June, 2013, following separate conversations between

Uber management and the Hackney Department on the one hand, and

Uber and senior staff in the Mayor’s office on the other, Uber

launched its own peer-to-peer (“P2P”) application, UberX.   With

respect to UberX, Uber did not require its drivers to comply

with Rule 403 or the Boston Ordinance because its management

believed that the Taxi Rules applied only to taxi cabs, not

transportation network companies (“TNCs”) such as Uber.

     Shortly thereafter, uniformed officers began ticketing Uber

drivers for violating a variety of municipal and state


                                - 2 -
regulations, including the Boston Ordinance.    From roughly July,

2013, to January, 2015, Uber acknowledged hundreds of police

citations issued to UberX drivers.    Although some drivers

successfully challenged those tickets in court, Uber routinely

reimbursed all other charged drivers.    During this same time

period, while Uber reimbursed its drivers for the cost of

tickets, the Mayor’s office made somewhat contradictory

statements suggesting that the Taxi Rules did not apply to TNCs.

     This regulatory uncertainty persisted until August, 2016,

when the Massachusetts legislature enacted the Transportation

Network Companies Act (“the TNC Act”). See M.G.L. c. 159A ½.

The TNC Act preempts municipalities from regulating TNCs through

local municipal rules and vests regulatory jurisdiction in the

Massachusetts Department of Public Utilities and the

Massachusetts Port Authority. See id. at § 10.

     Following this Court’s order which allowed, in part, and

denied, in part, defendants’ motion to dismiss (Docket No. 96),

the parties submitted cross motions for summary judgment with

respect to plaintiffs’ claims for unfair competition from June,

2013, to August, 2016 (“the alleged unlawful conduct period”).

Plaintiffs have moved for partial summary judgment on their

claim of liability (under Chapter 93A and common law) and

defendants’ § 3 and superseding cause defenses.    Defendants have

moved for summary judgment on plaintiffs’ claim of liability

                              - 3 -
(under Chapter 93A and common law) and on its res judicata and

§ 3 defenses.

      For the reasons set forth below, both parties’ motions will

be denied (with the exception of plaintiffs’ motion for partial

summary judgment on defendants’ § 3 defense) and the Court will

promptly convene a bench trial in accordance with this opinion. 1

II.   Legal Analysis

    A. Legal Standard

      The role of summary judgment is to assess the proof in

order to see whether there is a genuine need for trial. Mesnick

v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).    The

burden is on the moving party to show, through the pleadings,

discovery and affidavits, that there is “no genuine dispute as

to any material fact and that the movant is entitled to judgment

as a matter of law”. FED. R. CIV. P. 56(a).   A fact is material if

it “might affect the outcome of the suit under the governing

law”. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A genuine issue of material fact exists where the evidence with

respect to the material fact in dispute “is such that a

reasonable jury could return a verdict for the nonmoving party”.

Id.


1 The parties have stipulated 1) that the summary judgment
motions pertain only to the Anoush plaintiffs because the other
consolidated plaintiffs have reached a tentative settlement
agreement and 2) to a bench trial before this Court.
                               - 4 -
     If the moving party has satisfied its burden, the burden

shifts to the nonmoving party to set forth specific facts

showing that there is a genuine, triable issue. Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).      The Court must view the

entire record in the light most favorable to the nonmoving party

and indulge all reasonable inferences in that party’s favor.

O’Connor v. Steeves, 994 F.2d 905, 907 (1st Cir. 1993).      Summary

judgment is appropriate if, after viewing the record in the

nonmoving party’s favor, the Court determines that no genuine

issue of material fact exists and that the moving party is

entitled to judgment as a matter of law. Celotex Corp., 477 U.S.

at 322–23.

     When parties file cross-motions for summary judgment on a

particular count, the Court must assess each motion separately

and determine whether there is any genuine issue of material

fact and whether either movant is entitled to judgment. Phillip

Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n. 4 (1st Cir.

1997).

  B. Cross Motions for Summary Judgment

     1. Chapter 93A Liability

     To be successful under M.G.L. c. 93A, § 11, plaintiffs must

establish 1) that defendants engaged in an unfair method of

competition or committed an unfair or deceptive act or practice,

as defined by M.G.L. c. 93A, § 2, or the regulations promulgated

                                - 5 -
thereunder; 2) a loss of money or property suffered as a result

and 3) a causal connection between the loss suffered and the

defendants’ unfair or deceptive method, act or practice. Auto

Flat Car Crushers, Inc. v. Hanover Ins. Co., 17 N.E.3d 1066,

1074–75 (2014).

       a. Liability under § 2(c)

     First, the Court finds that plaintiffs are not entitled to

summary judgment on liability based on § 2 per se unfairness.

Pursuant to § 2, paragraph (c) of Chapter 93A, the Massachusetts

Attorney General promulgated 940 C.M.R. § 3.16, which provides

that an act or practice violates Chapter 93A, § 2 if:

     [i]t fails to comply with existing statutes, rules,
     regulations or laws, meant for the protection of the
     public’s health, safety, or welfare promulgated by the
     Commonwealth or any political subdivision thereof intended
     to provide the consumers of this Commonwealth protection.

940 C.M.R. § 3.16(3).

     While this Court finds that the Taxi Rules were designed

for the public’s health, safety and welfare, the First Circuit

Court of Appeals (“First Circuit”) has held that § 3.16 does not

apply to business-to-business disputes under § 11. See

LimoLiner, Inc. v. Dattco, Inc., 809 F.3d 33, 36 (1st Cir. 2015)

(concluding that § 3.16 does not apply to business-to-business

disputes) but see Limoliner, Inc. v. Dattco, Inc., 57 N.E.3d

969, 976 n.11 (2016) (noting the general dispute among courts as



                              - 6 -
to whether the Attorney General’s regulations pursuant to

Chapter 93A apply only to consumers).

     Accordingly, this Court declines to find, as a matter of

law, that Uber’s failure to comply with the Taxi Rules

constitutes a per se violation under § 2(c).

       b. Unfair Practices and Competition

     Having disposed with the § 3.16 claim for per se

unfairness, the Court turns to the parties’ respective arguments

on whether Uber’s conduct during the alleged unlawful conduct

period falls

     within at least the penumbra of some common-law, statutory,
     or other established concept of unfairness; is immoral,
     unethical, oppressive, or unscrupulous; and causes
     substantial injury to consumers.

Exxon Mobil Corp. v. Attorney Gen., 94 N.E.3d 786, 792 (Mass.

2018) (defining unfairness under 93A).

          i. Failure to Comply with Taxi Rules

     Plaintiffs argue that Uber engaged in unfair practices

because Uber and its drivers did not comply with Rule 403.

Neither the Malden nor the Katin decisions concludes that an

unlicensed participant necessarily commits an unfair trade

practice, and thus, plaintiffs’ argument that the violation of

the Taxi Rules, alone, constitutes unfair trade practice is

unavailing. See Malden Transportation, Inc., 286 F. Supp. 3d at

274; Katin v. Nat’l Real Estate Info. Servs., Inc., No. CIV. A.


                              - 7 -
07-10882DPW, 2009 WL 929554, at *10 (D. Mass. Mar. 31, 2009)

(“engaging in the unauthorized practice of law may constitute an

‘unfair method of competition’ within the meaning of Chapter

93A”) (emphasis added).

     Accordingly, plaintiffs are not entitled to summary

judgment on Chapter 93A liability solely on the basis of the

alleged Taxi Rule violations.

          ii.   Egregiousness

     With respect to the ultimate issue of whether Uber competed

unfairly under Chapter 93A, i.e., with “egregiousness” or

“rascality” during the alleged unlawful conduct period, the

parties have set forth compelling and competing narratives. See

Baker v. Goldman, Sachs & Co., 771 F.3d 37, 51 (1st Cir. 2014)

(finding that plaintiffs must prove more than “mere negligence”;

they must prove “extreme or egregious” negligence).

     On one hand, plaintiffs submit that Uber competed unfairly

because it knowingly violated the Taxi Rules by launching UberX

without appropriate hackney licenses and drivers (and thus was

able to price out taxi cabs) and did so with a callous disregard

for those rules and for the regulators who enforced them.

Defendants respond that their strategy in entering the market

under tacit regulatory approval was done in good faith and as a

result of their inventive and disruptive competition.   They



                                - 8 -
buttress this argument by pointing to internal communications

and public communications disseminated by City decision makers.

     After reviewing the totality of the evidence, this Court

finds that Uber acted with reckless disregard for the City’s

Taxi Rules.    They reimbursed their drivers for hundreds of

tickets and told them that Uber was legal, despite acknowledging

otherwise in private circles.

     The Court notes that it will consider ticket evidence in

this case, notwithstanding a purportedly contrary decision of

the Massachusetts Supreme Judicial Court (“the SJC”) in LePage

v. Bumila, 552 N.E.2d 80 (Mass. 1990).    In the LePage decision,

the SJC held that the decision to pay a $40 traffic citation and

to forgo a judicial appeal does not bear a sufficient

relationship to whether the paying party acquiesces in or admits

to the charges recited in the citation. Id. at 82.    Here, the

evidence that Uber paid off hundreds of tickets apparently is

not intended to show that Uber in fact violated the rules but

rather demonstrates that Uber was aware that the Hackney

Department and the Police Commissioner were enforcing the rules

against TNCs and that Uber, nevertheless, disregarded that

enforcement.

     Moreover, Uber avoided the costs of complying with those

regulations and capitalized on the lack of enforcement by



                                - 9 -
engaging in “surge pricing”.    In sum, there is no good faith

dispute that Uber violated the Taxi Rules.

     Uber’s violation of the Taxi Rules is, however, neither

necessary nor sufficient to prove a Chapter 93A claim. See

Massachusetts Eye & Ear Infirmary v. QLT Phototherapeutics,

Inc., 552 F.3d 47, 69 (1st Cir. 2009).    Rather, the guiding

principle is whether Uber’s actions would, under the totality of

the circumstances,

     raise an eyebrow of someone inured to the rough and tumble
     of the world of commerce.

Levings v. Forbes & Wallace, Inc., 396 N.E.2d 149 (Mass. App.

Ct. 1979) (Kass, J.).

     Under this standard, the Court reserves its finding of

liability because Uber has proffered some evidence that

management acted in good faith when it relied on statements made

by City decision makers during the alleged unlawful conduct

period.    Thus, because neither party has demonstrated as a

matter of law that Uber did or did not act egregiously, the

cross motions for summary judgment on Chapter 93A liability will

be denied.

          b. Actual Damages

     Next, defendants argue that plaintiffs cannot establish

actual damages because 1) they have no protectable property

interest in the book value of taxi medallions, 2) even if taxi


                               - 10 -
medallions are “financial assets”, only those plaintiffs who

suffered an actual loss can recover and 3) purely economic

damages are not recoverable under Chapter 93A.

     Under § 11, plaintiffs must establish a “loss of money or

property” resulting from defendants’ unfair practices or

competition. M.G.L. c. 93A, § 11.   Here, the Court finds that

plaintiffs have demonstrated actual economic damages (not

property damages) sufficient to survive summary judgment for the

following reasons.

     First, while plaintiffs likely have a property interest in

the medallions themselves, they do not have a property interest

in the diminishing value of those medallions. See Bos. Taxi

Owners Ass’n, Inc. v. City of Bos., 180 F. Supp. 3d 108, 117 (D.

Mass. 2016) (“the aggregation of the rights of all

medallion owners does not create a right that is new in kind,

the right to exclude non-medallion owners from the market.”).

Plaintiffs’ claims of reduced medallion value represent alleged

economic injury, not a loss of property under Chapter 93A.

     Next, the Court finds defendants’ Rule 10b-5 analysis with

respect to financial assets to be instructive but ultimately

unpersuasive.   The more vigorous causation requirement in Rule

10b-5 cases is rooted in the concept that a stock can recover in

price, even after the unlawful conduct has subsided, and thus

any unrealized loss (i.e., from not selling the stock) is

                              - 11 -
speculative. See Blue Chip Stamps v. Manor Drug Stores, 421 U.S.

723, 734–35 (1975).   Here, the experts agree that the structural

change in the transportation-for-hire market is permanent and

thus the depression in medallion values is not temporary or even

speculative.   Accordingly, the Court finds that the plaintiffs

may recover for any loss of value proven during the alleged

unlawful conduct period.

     Finally, this Court agrees with plaintiffs that economic

damages are recoverable under M.G.L. c. 93A, § 11. See Cummings

v. HPG Int’l, Inc., 244 F.3d 16, 26, n.3 (1st Cir. 2001).

Moreover, this Court finds that the decision in Canal Elec. Co.

v. Westinghouse Elec. Co., 973 F.2d 988 (1st Cir. 1992) is

inapposite.    In Canal, the First Circuit rejected a third-party

consumers’ Chapter 93A claim because their alleged harm flowed

from defendants’ negligence with respect to the plaintiff, not

the third-party consumers. Id. at 998–99.   Not only is that case

factually distinguishable in that the third-party harm stemmed

from a contractual relationship (not present here), but

plaintiffs in this case have alleged that Uber acted egregiously

in disregarding applicable Taxi Rules.   Thus, Uber’s claim for

an economic recovery bar under § 11 is unavailing.




                               - 12 -
     2. Common Law Claims

       a. Unfair Competition

     Plaintiffs argue that they are entitled to summary judgment

on their common law unfairness claim for the same reasons set

forth in their Chapter 93A claims.      Because this Court has not

found that Uber violated Chapter 93A, § 11 as a matter of law,

plaintiffs’ motion for summary judgment on its common law claim

must fail as well.

     Defendants rejoin that they are entitled to summary

judgment because 1) plaintiffs’ claims are time-barred and 2)

common law unfair competition claims are limited to consumer

confusion cases.   This Court disagrees because, first, there is

a dispute over when the alleged injury occurred and thus when

the action accrued (see Epstein v. C.R. Bard, Inc., 460 F.3d

183, 187 (1st Cir. 2006)) and second, Massachusetts courts have

long held that unfair competition is not limited to consumer

confusion. See A.B. & C. Motor Trasnp. Co. v. Dep’t of Pub.

Utilities, 100 N.E.2d 560, 561 (Mass. 1951) (collecting cases)

(holding that unlicensed competition in violation of statutory

licensing requirements provides a basis for liability).

     As such, this Court declines to dismiss the common law

claim as a matter of law.




                               - 13 -
          b. Aiding and Abetting and Conspiracy

     Nor will the Court dismiss plaintiffs’ claims for aiding

and abetting and/or conspiracy as time-barred for the reasons

set forth previously.    On the merits, the Court finds that

because the underlying tort necessary to prevail on aiding and

abetting and/or conspiracy grounds remains in dispute, neither

party is entitled to summary judgment on those common law

claims.

     3. Section 3 Safe Harbor Defense

     Section 3 of Chapter 93A functions as a safe harbor for

liability, stating that

     [n]othing in this chapter shall apply to transactions or
     actions otherwise permitted under laws as administered by
     any regulatory board or officer acting under statutory
     authority of the commonwealth or of the United States.

     Defendants bear the heavy burden of proving an exemption to

liability under § 3.    They must show more than the “mere

existence of a related or even overlapping regulatory scheme”

and that the scheme “affirmatively permits the practice which is

alleged to be unfair or deceptive”. Aspinall v. Philip Morris,

Inc., 902 N.E.2d 421, 424 (Mass. 2009).

          a. Regulatory Scheme

     Plaintiffs argue that the City’s regulatory forbearance

(i.e., its lack of enforcement against other ridesharing

companies prior to Uber’s launch) is insufficient to prompt safe


                                 - 14 -
harbor exemption.    This Court agrees and finds that the lack of

enforcement prior to Uber’s entry into the market does not

constitute affirmative permission. See Fleming v. Nat’l Union

Fire Ins. Co., 837 N.E.2d 1113, 1121 (Mass. 2005).

     Uber then argues that once the Massachusetts Department of

Transportation (“MassDOT”) clarified 540 C.M.R. § 2.05 to

include TNCs, a statutorily-authorized regulator had permitted

the conduct at issue.    Uber’s reliance on O’Hara v. Diageo-

Guinness, USA, Inc., 306 F. Supp. 3d 441(D. Mass. 2018) for that

proposition, however, misses the mark.    In O’Hara, the Court

found that the federal regulation explicitly gave the regulating

entity authority to determine that the consumer label is not

deceptive, which was the subject of the Chapter 93A claim. Id.

at 455.    Uber has not demonstrated that the MassDOT rule

amendment gave the Commonwealth the explicit authority to

determine whether TNCs are subject to municipal rules.    Thus,

consistent with Aspinall, this Court finds that Uber has only

shown the “mere existence of a related or even overlapping

regulatory scheme that covers the transaction”. Aspinall, 902

N.E.2d at 424.

          b. Officer Acting with Statutory Authority

     Plaintiffs argue that neither Mitchell Weiss, the Chief of

Staff for Mayor Thomas Menino, nor Mark Cohen, the Director of

the Hackney Department, gave Uber affirmative permission to

                                - 15 -
launch and even if they purported to do so, they lacked the

requisite authority.    Uber responds that Commissioner Davis

determined that neither Uber nor Lyft violated the Taxi Rules,

Hackney Captain Steven McLaughlin testified to that effect and

this Court should give substantial deference to those

interpretations.

       Notwithstanding the fact that Commissioner Davis was not

the Commissioner during the entire period of alleged unlawful

conduct (and subsequently took a paid consulting position with

Uber), defendants have not demonstrated that the then-

Commissioner’s opinion had long been a matter of “public record

and discussion”. Cf. Udall v. Tallman, 380 U.S. 1, 17 (1965)

(“The Secretary’s interpretation had, long prior to respondents’

applications, been a matter of public record and discussion.”).

       As plaintiffs point out, Uber has not demonstrated that

Commissioner Davis conveyed his opinion to Uber during the

period of alleged unlawful conduct.     Nor can Uber plausibly rely

on arguments set forth in its motion to dismiss in a preceding

action that was filed during the tenure of Commissioner Evans.

That motion to dismiss was filed in May, 2015, and suggests that

whether Rule 403 applies to TNCs is “at best, open to

interpretation”.    Nothing about those limited statements

constitutes an affirmative safe harbor exemption as a matter of

law.

                               - 16 -
          i. Misplaced Reliance on Caselaw

     First, the new testimony of Commissioner Davis does not

bear upon this Court’s prior ruling with respect to the

deference doctrine set forth in Dial A Car, Inc. v.

Transportation, Inc., 82 F.3d 484 (D.C. Cir. 1996).   Not only is

the Court’s justification for abstention in that case rooted in

federalism concerns, which do not apply here, but also the

subject Taxi Rules here are “so clear on [their] face that no

good faith doubt concerning [their] interpretation” is possible.

Id. at 489 n.3.   As such, defendants’ safe harbor claim rises

and falls with their contention that government officials gave

affirmative permission to launch during the alleged unlawful

conduct period.   It is not dependent on whether this Court gives

deference to a particular interpretation of a regulator.

     Next, Uber’s extensive reliance on the O’Hara and Dorrian

decisions to support the testimony of Commissioner Davis is also

misplaced.   In O’Hara, the regulating entity certified that the

label of a particular product did not violate federal law, and

thus, the Court found that plaintiffs could not subsequently

claim that those approved labels were deceptive under Chapter

93A. O’Hara, 306 F. Supp. 3d at 463.   Here, Uber cannot point to

a similar affirmative and particularized approval.    To be clear,

this Court is not suggesting that formal rulemaking is required

to satisfy § 3, but alleged oral statements by a Commissioner

                              - 17 -
after-the-fact or limited arguments in a motion to dismiss do

not rise to the level of particularized approval. Cf. id. at

465.

       Moreover, Dorrian is factually distinguishable because, in

that case, prior to the alleged unfair conduct, the regulating

agency issued written advisory opinions and amendments to

regulations concluding that the defendants did not need a

license to conduct business. Dorrian v. LVNV Funding, LLC, No.

SUCV142684BLS2, 2017 WL 2218773, at *13 (Mass. Super. Mar. 30,

2017), vacated, 94 N.E.3d 370 (Mass. 2018).    The Massachusetts

appeals court subsequently held that, although the agency lacked

the statutory authority to issue such an opinion, its apparent

authority, based on its consistent written opinions on the issue

for a number of years, constituted affirmative permission and

thus defendants were entitled to a § 3 defense. Id. at *2, *13–

14.    By contrast, Uber has produced no evidence that any

regulator with authority (apparent or otherwise) issued a

similar written opinion affirmatively approving their conduct.

       Because defendants have failed to proffer any evidence that

Uber received written approval during the alleged unlawful

conduct period, plaintiffs’ motion for partial summary judgment

on defendants’ § 3 safe harbor defense will be allowed.




                               - 18 -
  C. Superseding Cause

     Plaintiffs argue that the TNC Act is not a superseding

cause of their damages because the enactment of that statute was

reasonably foreseeable and was not independent from Uber’s

conduct (i.e., Uber leveraged its drivers and riders to lobby

the Massachusetts legislature).   Uber responds that plaintiffs’

arguments are mistaken because 1) plaintiffs have failed to show

“but for” and proximate cause and 2) Uber’s lobbying efforts are

protected by the First Amendment.

     At this stage of the litigation, the Court is satisfied

that plaintiffs have made a threshold showing of causation to

survive summary judgment.   They have failed, however, to

demonstrate conclusively that the TNC Act is not a superseding

cause.   An intervening cause rises to the level of a superseding

cause, thus destroying proximate cause in both negligence and

intentional torts, as determined by the following factors:

     1) the type of harm brought about, 2) the extraordinariness
     of the intervening force under the circumstances, 3) the
     causal relationship between the defendant’s actions and the
     intervening force, 4) the role of a third person, 5) the
     third persons’ liability to the plaintiff, and 6) the
     wrongfulness of the third person’s conduct.

Springer v. Seaman, 821 F.2d 871, 877 (1st Cir. 1987), abrogated

on other grounds by Jett v. Dallas Indep. Sch. Dist., 491 U.S.

701 (1989).




                              - 19 -
     Here, plaintiffs have focused on inapplicable malpractice

law as opposed to the noted Springer factors.    Moreover, because

there is a dispute as to what Uber’s role was in the enactment

of the TNC Act, the Court declines to find as a matter of law

that the TNC Act was not a superseding cause.

  D. Res Judicata

     1. Waiver

     Uber avers that this case should be dismissed on the basis

of res judicata.    Normally, res judicata is waived if not raised

in the answer, unless

     (i) the defendant asserts it without undue delay and the
     plaintiff is not unfairly prejudiced by any delay . . . or
     (ii) the circumstances necessary to establish entitlement
     to the affirmative defense did not obtain at the time the
     answer was filed.

Davignon v. Clemmey, 322 F.3d 1, 15 (1st Cir. 2003).

     Here, Uber contends that plaintiffs are not unfairly

prejudiced because they were fully aware of the prior

litigation, Boston Cab Dispatch, Inc. and EJT Management, Inc.

v. Uber Technologies, Inc., No. 13-cv-10769-NMG (“Boston Cab”),

and were actively involved in that litigation.   Yet, despite

being a party to the Boston Cab litigation and cognizant of the

relationship between EJT Management and the Anoush plaintiffs,

Uber did not assert res judicata as an affirmative defense in

its answer, motion to dismiss, initial disclosures or discovery

responses.   Moreover, to the extent Uber submits that asserting

                               - 20 -
an estoppel defense in its answer is sufficient to put

plaintiffs on notice of a res judicata defense, that position

has been specifically rejected by the First Circuit. See

Davignon, 322 F.3d. at 15.   Thus, the viability of Uber’s res

judicata defense is tenuous.

     2. Merits

     Even if Uber has not waived its res judicata defense, to

prevail, it must prove 1) final judgment on the merits in an

earlier action, 2) identity of the cause of action in both the

earlier and later suits and 3) identity of parties or privies in

the two suits. Havercombe v. Dep’t of Educ. of Com. of P.R., 250

F.3d 1, 3 (1st Cir. 2001).

     Uber proclaims that the Boston Cab plaintiffs are in

privity with the Anoush plaintiffs because 1) the Boston Cab

plaintiffs represented the interests of the medallion owners

(i.e., the Anoush plaintiffs), 2) EJT Management and the Anoush

plaintiffs have overlapping ownership and management, 3)

President Mary Tarpy made corporate decisions for EJT and does

so now on behalf of the Anoush plaintiffs and 4) the parties

used the same Rule 30(b)(6) witness, accountant John Weeden.

     Plaintiffs reply that Uber has not demonstrated how any of

the six exceptions to non-party preclusion applies and contests

defendants’ assertions on the basis that 1) the management

agreement between EJT and the Anoush plaintiffs did not

                               - 21 -
authorize EJT to file a lawsuit on behalf of the Anoush

plaintiffs, 2) EJT has no legal interest in the medallions owned

by the Anoush plaintiffs and 3) there is no evidence that the

Anoush plaintiffs exercised any control over the Boston Cab

litigation.

     Because there is a material dispute with respect to

privity, the Court will not dismiss this suit on res judicata

grounds. See Taylor v. Sturgell, 553 U.S. 880, 892–93 (2008).



                              ORDER

     For the foregoing reasons, plaintiffs’ motion for partial

summary judgment on defendants’ Chapter 93A, § 3 affirmative

defense (Docket No. 367, Part II) is ALLOWED.   Otherwise, the

cross motions for summary judgment (Docket Nos. 357, 367) are

DENIED.

     At the jury-waived trial, which will be subject to time

limitations, the Court will consider the following issues:

     1) Whether Uber acted egregiously when it violated the Taxi
        Rules in violation of Chapter 93A;

     2) Whether plaintiffs suffered economic damages;

     3) Whether Uber’s alleged unfairness/egregious conduct
        caused plaintiffs’ damages;

     4) Whether Uber aided and abetted unfair conduct and/or
        engaged in a civil conspiracy to compete unfairly;




                             - 22 -
     5) Whether Uber adequately provided plaintiffs with notice
        of its res judicata defense; and

     6) Whether the EJT plaintiffs and the Anoush plaintiffs are
        in privity.

     Furthermore, a pre-trial conference will be held on

Wednesday, July 17, 2019, at 11:00 A.M. and the bench trial will

commence on Thursday, July 18, 2019, at 9:00 A.M.




So ordered.

                                   /s/ Nathaniel M. Gorton_____
                                   Nathaniel M. Gorton
                                   United States District Judge

Dated July 3, 2019




                             - 23 -
